Case 1:19-cv-00928-PAB-SKC Document 155 Filed 02/02/21 USDC Colorado Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF COLORADO
                              Magistrate Judge S. Kato Crews


  Civil Action No. 1:19-cv-00928-PAB-SKC

  STEVEN BLANCO, SR., and
  MARISELA BLANCO, both individually and as co-personal representatives of the
  Estate of Steven Blanco, Jr.,

        Plaintiffs,

  v.

  HCA-HEALTHONE, LLC;
  HEALTHONE, INC.;
  P/SL PRESBYTERIAN/ST. LUKE'S MEDICAL CENTER, INC.;
  ROCKY MOUNTAIN HOSPITAL FOR CHILDREN AT PSL;
  THIYAGARAJAN R. MEYAPPAN, MD;
  OBSTETRIX MEDICAL GROUP OF COLORADO;

        Defendants.


              ORDER GRANTING MOTION TO MEET EX PARTE [#149]


        This case arises out of the death of Steven Blanco, Jr., the two-year-old son of

  plaintiffs Marisela Blanco and Steven Blanco, Sr., on March 29, 2017. Blanco Jr. died

  due to complications of sepsis and thromboembolic disease after presenting at the

  Rocky Mountain Hospital for Children. [#62 at ¶47.] In relevant part, Plaintiffs bring

  a claim against Defendants for wrongful death, alleging Defendants’ failure to

  provide appropriate medical care was the proximate cause of Blanco Jr.’s death. [#62

  at ¶¶3, 5, 120, 124, 135, 191-97, 210, and 213.2.]


                                            1
Case 1:19-cv-00928-PAB-SKC Document 155 Filed 02/02/21 USDC Colorado Page 2 of 5




          This matter is before the Court on Defendants’ motion requesting an ex parte

  interview with Sarah Mengshol, M.D., based on Reutter v. Weber, 179 P.3d 977 (Colo.

  2007). [#149.]1 Dr. Mengshol is a pathologist who performed an autopsy on Blanco Jr.

  The Court has reviewed the briefing and applicable law. No hearing is necessary.

                                         Analysis

          Defendants argue a Reutter interview is appropriate in this case for three

  primary reasons: (1) Plaintiffs waived the physician-patient privilege concerning Dr.

  Mengshol by filing this lawsuit asserting a claim for wrongful death; (2) Dr. Mengshol

  conducted the autopsy in consultation with Dr. Meyappan, a Defendant in this case;

  and (3) she does not possess any residually privileged information. [See generally

  #149.] Plaintiffs oppose the motion. [#150.] They argue: (1) there is no federal law

  allowing for the interview; (2) the Court has “no power over the physician to force

  such a conversation to actually occur . . .;” (3) the Health Insurance Portability and

  Accountability Act (HIPAA) “prevents the unauthorized disclosure of protected

  patient information;” (4) an ex parte interview would be unreliable and lead to

  discovery disputes; and (5) Defendants should depose Dr. Mengshol instead.

          Each of Plaintiffs’ arguments are perplexing because none directly address the

  glaringly applicable authority which allows the interview Defendants seek. See

  Reutter, supra; see also Samms v. District Court, Fourth Judicial Dist. of State of

  Colo., 908 P.2d 520 (Colo. 1995). Contrary to Plaintiffs’ assertion, no federal law


  1   The motion was referred to the magistrate judge.
                                             2
Case 1:19-cv-00928-PAB-SKC Document 155 Filed 02/02/21 USDC Colorado Page 3 of 5




  corollary is necessary because this issue is governed by state law. Plaintiffs assert

  only state law claims and jurisdiction is premised upon 28 U.S.C. § 1332. Motley v.

  Marathon Oil Co., 71 F.3d 1547, 1551 (10th Cir.1995) (as to state causes of action, a

  federal court should look to state law in deciding privilege questions); Fed. R. Evid.

  501 (“[I]n a civil case, state law governs privilege regarding a claim or defense for

  which state law supplies the rule of decision.”). Plaintiffs cite no authority in support

  of their argument that some “federal law corollary” must apply.

        Ultimately, the matter presented is straightforward. Plaintiffs asserted a

  wrongful death claim and allege “[t]he collective and individual acts and omissions of

  Defendants proximately caused Steven Jr.’s death.” [#62 at ¶4.] Plaintiffs produced

  the autopsy report to Defendants without redactions or a privilege log identifying

  privileged information. [#149 at p.5.] Thus, Plaintiffs have waived any physician-

  patient privilege or privacy rights related to the autopsy or the cause of death by

  placing those matters squarely at issue in this litigation.2 Moreover, the Court finds

  Dr. Mengshol’s role in conducting the autopsy after Dr. Meyappan consulted with her

  renders the “in consultation with” exception to the physician-patient privilege

  applicable. Colo. Rev. Stat. § 13-90-107(1)(d)(II).


  2 No party has addressed whether the physician-patient privilege applies to a
  physician who performs an autopsy. This Court was unable to find any applicable
  authority. But there is some suggestion Colorado state trial courts have determined
  the physician-patient privilege does not apply to autopsy physicians. See, e.g.,
  Colorado Springs Health Partners, P.C.'s Motion to Conduct Ex Parte Interviews with
  Delivery Room Health Care Providers, 2004 WL 5640034, at ¶19 (Colo. Dist. Ct. Oct.
  22, 2004) (collecting Colorado state trial court cases).
                                              3
Case 1:19-cv-00928-PAB-SKC Document 155 Filed 02/02/21 USDC Colorado Page 4 of 5




        The arguments of Plaintiffs’ counsel border on specious. This is first

  demonstrated by the argument that federal law somehow controls. Counsel cites no

  authority for this proposition, and ample case law indicates state law controls the

  subject of privilege in this diversity action which only asserts state law claims.

        Second, while counsel references HIPAA, he does so only generally. There are

  no citations to specific sections of HIPAA at all. Nor does counsel cite any authority

  for the proposition that HIPAA abrogates the holdings in Reutter and Samms. The

  Court has found no such authority.

        Third, counsel argues the Court has “no power over the physician to force such

  a conversation to actually occur . . ..” But Defendants do not seek an order requiring

  Dr. Mengshol to sit for an ex parte interview. They seek only an order allowing them

  to conduct the interview. Applicable law is clear that Dr. Mengshol may decline to

  participate in an ex parte interview if she chooses. Samms, 908 P.2d at 528.

        And Fourth, counsel argues an ex parte interview would be unreliable and lead

  to discovery disputes, and Defendants should depose Dr. Mengshol instead. This too

  flies in the face of controlling law. Id. at 526 (“Personal interviews are an accepted

  informal method of discovery.     . . . A rule permitting informal communications

  between a defense attorney and a plaintiff's treating physician promotes the

  discovery process by assuring that both parties have access to an informal, efficient,

  and cost-effective method for discovering facts relevant to the proceedings. . . .A




                                             4
Case 1:19-cv-00928-PAB-SKC Document 155 Filed 02/02/21 USDC Colorado Page 5 of 5




  contrary rule would encourage resort to expensive and time-consuming formal

  discovery methods when such methods could be avoided.”) (Citations omitted.)

        On this record, the Court finds little potential for residually privileged

  information to be divulged in an ex parte interview of Dr. Mengshol—Plaintiffs have

  not even claimed any residually privileged information associated with her. Plaintiffs

  have failed to meet their burden to show the “in consultation with” exception under

  Colo. Rev. Stat. § 13-90-107(1)(d)(II) to the physician-patient privilege is inapplicable.

  Reutter, 179 P.3d at 981 (“[T]he Reutters bear the burden of establishing that the

  exception is inapplicable.”)

                                       *      *      *

        For all of these reasons, Plaintiffs have waived the physician-patient privilege

  (assuming it applies) over the matters reflected in Dr. Mengshol’s unredacted autopsy

  report and her associated autopsy examination.3 IT IS ORDERED Defendants may

  conduct an ex parte interview with Dr. Mengshol limited to the matters reflected in

  her unredacted autopsy report and her associated autopsy examination.

  DATED:       February 2, 2021

                                                  BY THE COURT:


                                                  ____________________________
                                                  S. Kato Crews
                                                  U.S. Magistrate Judge


  3The Court has not seen the autopsy report, but assumes it contains her findings and
  conclusions based on her autopsy examination.
                                              5
